PER CURIAM.
Petitioner, Sylvia Fox (Fox), petitions for certiorari review of an order compelling discovery in proceedings supplementary brought by respondent, Milton Kelner. We treat this petition as an appeal from a non-final post-judgment order, and reverse and remand. Fla.R.App.P. 9.130(a)(4), 9.040(c).
Fox challenges the order compelling discovery based on her fifth amendment privilege against self-incrimination. We agree that Fox may properly assert the privilege. This court recognized in Rainerman v. Eagle National Bank of Miami, 541 So.2d 740, 741 (Fla. 3d DCA 1989), that the privilege against self-incrimination may be properly asserted by a party during discovery proceedings where the party has “reasonable grounds to believe” that the responses “would furnish a link in the chain of evidence needed to prove a crime against him.”
Having reviewed the record and the argument of the parties, we conclude that any of Fox’s responses may tend to incriminate her. Therefore, Fox is entitled to assert the privilege. Accordingly, the order compelling discovery is reversed and the cause is remanded.